DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 11/5/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 15/245,756 filed 8/24/2016. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 11/5/2019 has been considered.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the barrier layer intermediate the interconnect dielectric (claims 7 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 16 (page 11) is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 1 and 13 are objected to because of the following informalities:  Since the claims require the step of performing an oxidative gas cluster ion beam process, the recitation of claims 1 and 13 calling for, “… wherein oxidative gas cluster ion beam process forms an irregular oxide …” should read “… wherein the oxidative gas cluster ion beam process forms an irregular oxide …” 
.
Appropriate correction is required.

Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin”) USPAT 9,576,908 in view of Yang et al. (“Yang”) US PG-Pub 2007/0049007.
Lin discloses a method of fabricating an interconnect structure, the method comprising                   forming one or more openings in an interconnect dielectric (e.g. element 220), wherein the one or more openings (e.g. element 222, Fig. 2A) expose at least one contact landing, wherein the at least one  contact landing has a smooth planar exposed surface (e.g. smooth surface region 212, Fig. 2A); roughening the smooth  planar exposed surface of the at least one contact landing to form a roughened  surface (col. 6, lines 9-17, Fig. 2B); wherein the roughened surface has a surface roughness (col. 6, lines 16-43) and filling the one or more openings exposing the at least one contact landing with a conductive metal (e.g. element 230-260), wherein the conductive 
Lin teaches the method of fabricating an interconnect structure as recited in the claim. The difference between Lin and the present claim is the recited surface roughness. 
Yang discloses an interconnect structure including openings having surface roughness less than 10 nm (abstract).  
Yang's teachings could be incorporated with Lin's device which would result in the claimed invention of a roughened surface having a surface roughness within the recited range (abstract). The motivation to combine Yang's teachings would be to prevent damage of the openings (abstract). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yang's teachings to arrive at the claimed invention.
Re claim 14, Lin discloses wherein filling the one or more openings with the conductive metal further comprises depositing a barrier layer (element 240) intermediate the interconnect                         dielectric and the conductive metal, wherein the conductive metal (e.g. element 250) includes a portion in direct contact with the at least one contact landing. 
Re claim 15, Lin discloses wherein the wherein the interconnect dielectric comprises SiO2 (col. 5, lines 50-55). 
Re claim 16, Lin discloses wherein the conductive metal (e.g. element 260) comprises copper. 
Re claim 17, Lin fails to teach the recited width. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of 
Re claim 18, Lin discloses wherein the at least one contact landing comprises a source and/or drain region (col. 7, lines 30-45). 
Re claim 19, Lin discloses wherein the at least one contact landing underlies the interconnect dielectric and the conductive metal extends through the interconnect dielectric to contact the at least one contact landing (Fig. 2F). 

Allowable Subject Matter
10.	Claims 1-11 are allowed.
11.	Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses the step of performing an oxidative gas cluster ion beam process to the at least one contact landing, wherein the oxidative gas cluster ion beam process forms an oxide layer on the smooth exposed surface as required in claims 1 and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893